 

Exhibit 10.11

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT is made as of the 4th day of May, 2017, by and between
STRATTEC SECURITY CORPORATION, a Wisconsin corporation (the "Company"), and
Al-Waleed H. Hamdan (the "Employee").

 

RECITAL

 

The Company desires to employ the Employee and the Employee is willing to make
his services available to the Company on the terms and conditions set forth
below.

 

AGREEMENTS

 

In consideration of the premises and the mutual agreements which follow, the
parties agree as follows:

 

1.  Employment.  The Company hereby employs the Employee and the Employee hereby
accepts employment with the Company on the terms and conditions set forth in
this Agreement.

 

2.  Term.  The term of the Employee's new employment agreement hereunder shall
commence effective on May 4, 2017 and (except as otherwise provided in this
Agreement) shall continue through June 30, 2017 and (except as otherwise
provided in this Agreement) shall thereafter be automatically renewed for
successive annual terms ending each June 30 unless either the Company or
Employee gives notice of nonrenewal not less than 30 days prior to the end of
the then current term (the "Employment Period").

 

3.  Duties.  The Employee shall serve as the Vice President-Product Management
of the Company and will, under the direction of the President and Chief
Executive Officer, faithfully and to the best of Employee's ability, perform the
duties of the Vice President-Product Management.  Vice President-Product
Management shall be one of the principal executive officers of the Company and
shall, subject to the control of the President and Chief Executive Officer,
supervise product business groups, ensuring that all products are designed or
re-designed to meet quality, cost, sales and customer objectives.  The Employee
shall also perform such additional duties and responsibilities which may from
time to time be reasonably assigned or delegated by the President and Chief
Executive Officer of the Company.  The Employee agrees to devote Employee's
entire business time, effort, skill and attention to the proper discharge of
such duties while employed by the Company.  However, the Employee may engage in
other business activities unrelated to, and not in conflict with, the business
of the Company if the President and Chief Executive Officer consents in writing
to such other business activity.

 

 

--------------------------------------------------------------------------------

 

4.  Compensation.  The Employee shall receive a base salary of $230,000 per
year, subject to ordinary tax withholding and all required deductions, payable
in regular and semi-monthly installments (the "Base Salary").  Employee's Base
Salary shall be reviewed annually by the Board of Directors of the Company to
determine appropriate increases, if any, in such Base Salary.

 

5.  Fringe Benefits.

 

(a)  Medical, Health, Dental, Disability and Life Coverage.  The Employee shall
be eligible to participate in any medical, health, dental, disability and life
insurance policy in effect for senior management of the Company (collectively,
the "Senior Management").

 

(b)  Incentive Bonus and Stock Ownership Plans.  The Employee shall be entitled
to participate in any incentive bonus or other incentive compensation plan
developed generally for the Senior Management of the Company, on a basis
consistent with Employee's position and level of compensation with the
Company.  The Employee shall also be entitled to participate in any incentive
stock option plan or other stock ownership plan developed generally for the
Senior Management of the Company, on a basis consistent with Employee's position
and level of compensation with the Company.

 

(c)  Reimbursement for Reasonable Business Expenses.  Subject to the terms and
conditions of the Company's expense reimbursement policy, the Company shall pay
or reimburse the Employee for reasonable expenses incurred by Employee in
connection with the performance of Employee's duties pursuant to this Agreement,
including, but not limited to, travel expenses, expenses in connection with
seminars, professional conventions or similar professional functions and other
reasonable business expenses.

 

6.  Termination of Employment.

 

(a)  Termination for Cause, Disability or Death.  During the term of this
Agreement, the Company shall be entitled to terminate the Employee's employment
at any time upon the "Disability" of the Employee or for "Cause" upon notice to
the Employee.  The Employee's employment hereunder shall automatically terminate
upon the death of the Employee.  For purposes of this Agreement, "Disability"
shall mean a physical or mental sickness or any injury which renders the
Employee incapable of performing the essential functions of Employee's job (with
or without reasonable accommodations) and which does or may be expected to
continue for more than 4 months during any 12‑month period.  In the event
Employee shall be able to perform the essential functions of Employee's job
(with or without reasonable accommodations) following a period of Disability,
and does so perform such duties, or such other duties as are prescribed by the
President and CEO of the Company or such other person whom Employee reports to
as provided in section 3 above, for a period of three continuous months, any
subsequent period of Disability shall be regarded as a new period of Disability
for purposes of this


 

--------------------------------------------------------------------------------

 

Agreement.  The Company and the Employee shall determine the existence of a
Disability and the date upon which it occurred.  In the event of a dispute
regarding whether or when a Disability occurred, the matter shall be referred to
a medical doctor selected by the Company and the Employee.  In the event of
their failure to agree upon such a medical doctor, the Company and the Employee
shall each select a medical doctor who together shall select a third medical
doctor who shall make the determination.  Such determination shall be conclusive
and binding upon the parties hereto.

 

The Company may terminate the Employee's employment under this agreement for
"Cause," effective immediately upon delivery of written notice to the
Employee.  Cause shall be deemed to exist if the Employee shall have
(1) materially breached the terms of this Agreement; (2) willfully failed to
substantially perform his duties, other than a failure resulting from incapacity
due to physical or mental illness; or (3) engaged in serious misconduct which is
demonstrably and substantially injurious to the Company.  No act or failure to
act will be considered "Cause" if such act or failure is done in good faith and
with a reasonable belief that it is in the best interests of the Company.  

 

In the event of termination for Disability or death, payments of the Employee's
Base Salary shall be made to the Employee, his designated beneficiary or
Employee's estate for a period of six months after the date of the termination
(even if this period would extend beyond the Employment Period); provided,
however that the foregoing payments in the event of a Disability shall be
reduced by the amount, if any, that is paid to Employee pursuant to a disability
plan or policy maintained by the Company.  During this period, the Company shall
also reimburse the Employee for amounts paid, if any, to continue medical,
dental and health coverage pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act.  During this period, the Company will also
continue Employee's life insurance and disability coverage, to the extent
permitted under applicable policies, and will pay to the Employee the fringe
benefits pursuant to section 5 which have accrued prior to the date of
termination.  Termination of this Agreement for a Disability shall not change
Employee's rights to receive benefits, if any, pursuant to any disability plan
or policy then maintained by the Company.

 

In the event of termination for Cause, Employee shall be entitled only to: (1)
any Base Salary earned but not yet paid; (2) reimbursement of any unpaid
business expenses incurred in accordance with this Agreement by Employee prior
to the effective date of the termination of Employee's employment; and (3) any
other benefits accrued and vested through the date of such termination in
accordance with the applicable plans and programs of the Company; provided,
however, that, subject to any applicable law, the Company shall have the right
to set off any damages it incurs as a result of the Employee's actions which
constitute Cause from any amounts due to the Employee.

 

(b)  Termination Without Cause.  This Agreement may be terminated by the Company
at any time, without Cause, by 30 days' prior written notice from the Company to
the Employee. If the Employee's employment is terminated by the Company for any
reason other than for Cause, Disability or death, or if this Agreement is


 

--------------------------------------------------------------------------------

 

terminated by the Company for what the Company believes is Cause or Disability,
and it is ultimately determined that Cause did not exist or that Employee had
not suffered a Disability, Employee shall be entitled only to: (i) any Base
Salary earned but not yet paid; (ii) reimbursement of any unpaid business
expenses incurred in accordance with this Agreement by Employee prior to the
effective date of the termination of Employee's employment; (iii) any other
benefits accrued and vested through the date of such termination in accordance
with the applicable plans and programs of the Company; and (iv) as damages for
such a termination:  the receipt of Base Salary for the longer of (a) six (6)
months or (b) one (1) month for every year of service by Employee as an officer
of the Company, up to a maximum of twelve (12) months  after the date of
termination (the period of time specified in this subsection 6(b)(iv) is
referred to herein as the "Severance Period").  During the Severance Period, the
Company shall also continue paying its normal portion of Employee's medical,
dental and health insurance premiums pursuant to the provisions of the
Consolidated Omnibus Budget Reconciliation Act ("COBRA"), provided that Employee
first timely elects to continue such coverage under COBRA, and subject to any
federal COBRA premium subsidies (if any) for which Employee may be
eligible.  During the Severance Period, the Company will also continue
Employee's life insurance and disability coverage, to the extent permitted under
applicable policies, and will pay to the Employee the fringe benefits pursuant
to section 5 which have accrued prior to the date of termination.  By way of
clarification, except to the extent such amounts have been accrued or earned as
of the date of termination, Employee shall not be entitled to any bonus payout
under any Company plan or program, including, without limitation, any Economic
Value Added bonus plan of which Employee is a participant, in the event
Employee's employment is terminated by the Company pursuant to this section
6(b).  The Company's termination of the Employee's employment under this
section 6(b) shall immediately relieve the Employee of all obligations under
this Agreement (except as provided in sections 7 and 8) and, except as provided
below, shall not be construed to require the application of any compensation
which the Employee may earn in any such other employment to reduce the Company's
obligation to provide severance benefits and liquidated damages under this
section 6(b).

 

(c)  Termination by Employee.  The Employee may terminate his or her employment
prior to the end of the Employment Period for any reason upon providing the
Company 30 days' prior written notice.  In such event, Employee shall be
entitled to:  (i) any Base Salary earned but not yet paid; (ii) reimbursement of
any unpaid business expenses incurred in accordance with this Agreement by
Executive prior to the effective date of the termination of Executive's
employment; and (iii) any other benefits accrued and vested through the date of
such termination in accordance with the applicable plans and programs of the
Company, excluding any bonus earned but not paid.

 

(d)  Effect of Termination.  The termination of the Employee's employment
pursuant to section 6 shall not affect the Employee's obligations as described
in sections 7 and 8. The Employee shall execute and deliver to the Company a
Separation Agreement and Release in a form and substance reasonably satisfactory
to the Company as a condition of entitlement to any payments following
termination of employment pursuant


 

--------------------------------------------------------------------------------

 

to this section 6.  The rights and duties of the parties under sections 6
through 17 of this Agreement shall survive the termination of this Agreement.

 

7.  Noncompetition.  The parties agree that the Company's customer contacts and
relations are established and maintained at great expense and by virtue of the
Employee's employment with the Company, the Employee will have unique and
extensive exposure to and personal contact with the Company's customers, and
that Employee will be able to establish a unique relationship with those
individuals and entities that will enable Employee, both during and after
employment, to unfairly compete with the Company.  Further, the parties agree
that the terms and conditions of the following restrictive covenants are
reasonable and necessary for the protection of the Company's business, trade
secrets and confidential information and to prevent great damage or loss to the
Company as a result of action taken by the Employee.  The Employee acknowledges
that the noncompete restrictions and nondisclosure of confidential information
restrictions contained in this Agreement are reasonable and the consideration
provided for herein is sufficient to fully and adequately compensate the
Employee for agreeing to such restrictions.  The Employee acknowledges that
Employee could continue to actively pursue Employee's career and earn sufficient
compensation in the same or similar business without breaching any of the
restrictions contained in this Agreement.  For purposes of this section 7,
Company shall include any subsidiaries of the Company.

 

(a)  During Term of Employment.  The Employee hereby covenants and agrees that,
during Employee's employment with the Company, Employee shall not, directly or
indirectly, either individually or as an employee, principal, agent, partner,
shareholder, owner, trustee, beneficiary, co‑venturer, distributor, consultant
or in any other capacity, participate in, become associated with, provide
assistance to, engage in or have a financial or other interest in any business,
activity or enterprise which is competitive with or a supplier to the Company or
any successor or assign of the Company.  The ownership of less than a one
percent interest in a corporation whose shares are traded in a recognized stock
exchange or traded in the over‑the‑counter market, even though that corporation
may be a competitor of the Company, shall not be deemed financial participation
in a competitor.

 

(b)  Upon Termination of Employment.  The Employee agrees that during a period
after termination of Employee's employment with the Company equal to the shorter
of one year or the duration of Employee's employment with the Company, Employee
will not, directly or indirectly, either individually or as an employee, agent,
partner, shareholder, owner, trustee, beneficiary, co‑venturer, distributor,
consultant or in any other capacity:

 

(i)  Canvass, solicit or accept from any person or entity who is a Customer (as
defined below) of the Company any business in competition with the business of
the Company or the successors or assigns of the Company, including the
canvassing, soliciting or accepting of competitive business from any individual
or entity which is or was a Customer of the Company.  "Customer" shall mean any
customer of the


 

--------------------------------------------------------------------------------

 

Company or its affiliates with whom Employee has had contact in connection with
the performance of his or her services under this Agreement and who has
purchased the products or services offered by the Company or its affiliates
during the twenty-four (24) month period preceding the effective date of the
termination of Employee's employment.

 

(ii)  Request or advise any of the Customers, suppliers, or other business
contacts of the Company who currently have or have had business relationships
with the Company within the two year period preceding the date on which
Employee's employment with the Company terminates for any reason, to withdraw,
curtail or cancel any of their business or relations with the Company.

 

(iii)  Induce or attempt to induce any employee, sales representative,
consultant or other personnel of the Company to terminate his or her
relationship or breach his or her agreements with the Company; provided,
however, that publication of general solicitations not targeted [a] to an
individual employee, sales representative, consultant or other personnel of the
Company, or [b] primarily to employees, sales representatives, consultants or
other personnel of the Company (and any hiring pursuant to such general
solicitations) shall not constitute inducement for purposes of, or otherwise
violate, this subsection 7(b)(iii).

 

For purposes of this section 7, a competitive business is defined as a business
which is involved in designing, developing, manufacturing or marketing
mechanical, electro-mechanical and/or electronic security and access control
products in the global motor vehicle industry.

 

8.  Confidential Information.  For purposes of this Agreement, "Confidential
Information" means confidential information, to the extent it is not a trade
secret, that is possessed by or developed for the Company and that relates to
the Company's business or technology, including but not limited to computer
program object and source codes, business plans and strategies, existing or
proposed bids, technical developments, existing or proposed research projects,
financial or business projections, investments, marketing plans and strategies,
pricing and cost information, negotiations strategies, sales strategies,
training information and materials, employee compensation and other employee
information, customer or potential customer lists, customer purchasing history,
and information generated for customer engagements.  Confidential Information
also includes information received by the Company from others which the Company
has an obligation to treat as confidential, including information obtained in
connection with customer engagements.  Confidential Information shall not
include information that is or becomes available to the public through no
wrongful act or omission of Employee.  The parties agree that the Company's
Confidential Information was  established at great expense and protected as
confidential information and provides the Company with a substantial competitive
advantage in conducting its business.  The parties further agree that by virtue
of the Employee's employment with the Company, Employee will have access to, and
be entrusted with, Confidential Information and that the Company would suffer
great loss and


 

--------------------------------------------------------------------------------

 

injury if the Employee would disclose this information or use it to compete with
the Company.  Therefore, the Employee agrees that during the term of Employee's
employment, and until the first to occur of (i) such time as the Confidential
Information becomes generally available to the public through no fault of
Employee, (ii) such time as the Confidential Information no longer provides a
benefit to the Company or (iii) the second anniversary of the termination of
Employee's employment with the Company, Employee will not, directly or
indirectly, in any capacity, use or disclose, or cause to be used or disclosed,
in any geographic area in which such use or disclosure could harm the Company's
business interests, any Confidential Information.  This provision does not
prohibit Employee's use of general skills acquired prior to or during employment
by the Company, as long as such use does not involve the use or disclosure of
Confidential Information or trade secrets.  The restrictions contained in this
paragraph apply to Confidential Information regardless of the fact that the
Employee may have participated in the discovery and the development of that
information.  Employee also agrees and acknowledges that Employee will comply
with all applicable laws regarding insider trading or the use of material
nonpublic information in connection with the trading of securities.  For
purposes of this section 8, Company shall include any subsidiaries of the
Company.

 

9.  Common Law of Torts and Trade Secrets.  The parties agree that nothing in
this Agreement shall be construed to limit or negate the common law of torts or
trade secrets where it provides the Company with broader protection than that
provided herein.  During Employee's employment by the Company, Employee shall do
what is reasonably necessary to prevent misappropriation or unauthorized
disclosure of the Company's trade secrets.  After termination of Employee's
employment, Employee shall not use or disclose the Company's trade secrets for
as long as they remain trade secrets.

 

10.  Specific Performance.  The Employee acknowledges and agrees that
irreparable injury to the Company may result in the event the Employee breaches
any covenant and agreement contained in sections 7 and 8 and that the remedy at
law for the breach of any such covenant will be inadequate.  Therefore, if the
Employee engages in any act in violation of the provisions of sections 7 and 8,
the Employee agrees that the Company shall be entitled, in addition to such
other remedies and damages as may be available to it by law or under this
Agreement, to injunctive relief to enforce the provisions of sections 7 and 8.

 

11.  Waiver.  The failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted hereunder
or of the future performance of any such term, covenant or condition.

 

12.  Notices.  Any notice to be given hereunder shall be deemed sufficient if
addressed in writing, and delivered by registered or certified mail or delivered
personally, in the case of the Company, to its principal business office, and in
the case of the Employee, to his address appearing on the records of the
Company, or to such other address as he may designate in writing to the Company.

 

--------------------------------------------------------------------------------

 

 

13.  Severability.  In the event that any provision shall be held to be invalid
or unenforceable for any reason whatsoever, it is agreed such invalidity or
unenforceability shall not affect any other provision of this Agreement and the
remaining covenants, restrictions and provisions hereof shall remain in full
force and effect and any court of competent jurisdiction may so modify the
objectionable provision as to make it valid, reasonable and
enforceable.  Furthermore, the parties specifically acknowledge the above
covenant not to compete and covenant not to disclose confidential information
are separate and independent agreements.

 

14.  Amendment.  This Agreement may only be amended by an agreement in writing
signed by all of the parties hereto.

 

15.  Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the laws of the State of Wisconsin, regardless of
choice of law requirements.  The parties hereby consent to the jurisdiction of
the state courts of the State of Wisconsin and of any federal court in the venue
of Wisconsin for the purpose of any suit, action or proceeding arising out of or
related to this Agreement, and expressly waive any and all objections they may
have as to venue in any of such courts.

 

16.  Dispute Resolution. The parties hereto shall attempt to resolve disputes
arising out of or relating to this Agreement.  Subject to a party's right to
seek equitable remedies as provided by section 10 above, any dispute not
resolved in writing within 21 days may be referred by either party to mediation
involving a mediator (a third party neutral), trained and experienced in the
mediation process and mutually agreed to by the parties.  The mediator shall
ascribe to and follow the commercial rules for the American Arbitration
Association then in effect unless the parties mutually agree in writing to waive
this provision for mediators in conduct and management of the mediation
process.  Expenses for the mediation shall be shared equally by the parties
unless otherwise agreed during the mediation process.  The parties may be
accompanied in the mediation process by legal counsel, and/or other persons
mutually agreed to by the parties and the mediator.  All participants will
openly and honestly participate in the mediation.  The mediation may be
terminated at any time, for any reason by the mediator or by either party.  Any
resolution reached by the parties during the mediation shall be recorded in
writing and agreed to by the parties.  Such resolution may be drafted and/or
revised by the parties' legal counsel and shall be legally binding on the
parties.

 

17.  Benefit.  This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns
and the Employee, his heirs, beneficiaries and legal representatives.  It is
agreed that the rights and obligations of the Employee may not be delegated or
assigned.

 

 

--------------------------------------------------------------------------------

 

18.  Certain Tax Matters.

 

(a)  Excise Taxes.  If any payments or benefits paid or provided or to be paid
or provided to the Employee or for the Employee's benefit pursuant to the terms
of this Agreement or otherwise in connection with, or arising out of, employment
with the Company or its subsidiaries or the termination thereof (an "Employment
Payment" and, collectively, the "Employment Payments") would be subject to the
excise tax imposed by section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code" and such tax, the "Excise Tax"), then the Employee may elect
for such Employment Payments to be reduced to one dollar less than the amount
that would constitute a "parachute payment" under section 280G of the Code (the
"Scaled Back Amount").  Any such election must be in writing and delivered to
the Company.  If the Employee does not elect to have Employment Payments reduced
to the Scaled Back Amount, the Employee shall be responsible for payment of any
Excise Tax resulting from the Employment Payments and the Employee shall not be
entitled to a gross‑up payment under this Agreement or any other arrangement for
such Excise Tax.  If the Employment Payments are to be reduced, they shall be
reduced in the following order of priority:  (i) first from cash compensation,
(ii) next from equity compensation, then (iii) pro‑rated among all remaining
Employment Payments and benefits.  Within each such priority category,
Employment Payments shall be reduced on a last to be paid, first reduced basis;
provided that if there is a question as to which Employment Payments within any
of the foregoing categories are to be reduced first, the Employment Payments
that will produce the greatest present value reduction in the Employment
Payments with the least reduction in economic value provided to the Employee
shall be reduced first.

 

(b)  Code Section 409A.

 

(i)  To the extent applicable, it is intended that this Agreement and any
payment made hereunder shall comply with the requirements of section 409A of the
Code or any exemption or exclusion therefrom, and any related regulations or
other guidance promulgated with respect to such section by the Internal Revenue
Service ("Code section 409A") and shall in all respects be administered in
accordance with Code section 409A.  Any provision that would cause this
Agreement or any payment hereof to fail to satisfy Code section 409A shall have
no force or effect until amended to comply with Code section 409A in the least
restrictive manner necessary and without any diminution in the value of the
payments to the Employee, which amendment may be retroactive to the extent
permitted by Code section 409A.  Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
"nonqualified deferred compensation" under Code section 409A would otherwise be
payable or distributable hereunder by reason of the Employee's termination of
employment, such amount or benefit will not be payable or distributable to the
Employee by reason of such circumstance unless (i) the circumstances giving rise
to such termination of employment meet any description or definition of
"separation from service" in Code section 409A or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Code section 409A by reason of the short-term deferral exemption or
otherwise.  If this provision prevents the payment or distribution of any

 

--------------------------------------------------------------------------------

 

amount or benefit, such payment or distribution shall be made on the date, if
any, on which an event occurs that constitutes a Code section 409A-compliant
"separation from service."

 

(ii)  All reimbursements and in‑kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Code
section 409A, including, without limitation, that [a] in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fee
and expenses were incurred, [b] the amount of in‑kind benefits that the Company
is obligated to pay or provide in any given calendar year shall not affect the
in‑kind benefits that the Company is obligated to pay or provide in any other
calendar year; and [c] the Employee's right to have the Company pay or provide
such reimbursements and in‑kind benefits may not be liquidated or exchanged for
any other benefit.

 

(iii)  To the extent the Employee is a "specified employee," as defined in
section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
promulgated thereunder and any elections made by the Company in accordance
therewith, notwithstanding the timing of payment provided in any other section
of this Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of nonqualified deferred compensation (within the
meaning of Treasury Regulation section 1.409A-1(b)) upon the Employee's
"separation from service" (within the meaning of Treasury Regulation
section 1.409A-1(h)), after taking into account all available exemptions, that
would otherwise by payable during the six‑month period after the Employee's
separation from service, will not be made during such six‑month period, and any
such payment, distribution or benefit will instead be paid on the first business
day after such six‑month period (the "Delayed Payment Date"); provided, however,
that if the Employee dies following a separation from service but before the
Delayed Payment Date, such amounts shall be paid to the personal representative
of the Employee's estate within thirty (30) days following the Employee's death.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the day, month and year first above written.

 

EMPLOYEE

 

STRATTEC SECURITY CORPORATION

 

 

 

/s/ Al-Weeleed H. Hamdan

 

BY

/s/ Frank J. Krejci

 

Al-Waleed H. Hamdan

 

Frank J. Krejci

 

 

President and Chief Executive Officer

 

 

 

 

 